Lawson Cloninger, Judge, dissenting. I respectfully dissent. The majority’s decision will, I believe, establish a precedent that may have disastrous practical consequences in the future. In its attempt to prevent hardship in a particular case, the majority has, it seems to me, struck an unwitting blow at the very foundation of workers’ compensation law. The evidence upon which the Commission based its finding that Mr. Stringfellow’s employment was a precipitating factor in bringing on the fatal heart attack was a brief note to the widow from Dr. Mashburn, quoted in full in the majority opinion. Dr. Mashburn testified that he had been Mr. Stringfellow’s physician since 1975 and (as the majority acknowledges in its opinion) had never, during those seven years, treated his patient for “anything related” to heart disease. Moreover, he admitted that he had neither discussed Mr. Stringfellow’s duties with him nor observed Mr. Stringfellow at work, despite his business visits to the employer’s office. In his deposition, Dr: Mashburn conceded that job-related stress did not actually cause Mr. Stringfellow’s death but was only one of several possible factors contributing to it. He also mentioned in this connection heavy smoking and fatigue, yet he could not determine which factor was decisive. It appears that the only information upon which the doctor based his one sentence opinion was Mrs. Stringfellow’s assertion that her husband had worked long hours during the racing season. Of course, Oaklawn Park had been closed for five months when Mr. Stringfellow died. Although we liberally construe the law of workers’ compensation, resolving all doubtful cases in the claimant’s favor, the claimant still bears the burden of establishing a compensable injury by a preponderance of the evidence. Central Maloney, Inc. v. York, 10 Ark. App. 254, 663 S.W.2d 196 (1984). I do not believe that a compensable injury had been established by appellees. The evidence ultimately shows nothing more than that Mr. Stringfellow died at work. If workers’ compensation is to be anything other than general insurance, surely the Commission erred in awarding benefits in this instance. After considering the meager evidence presented to support appellees’ claim, I canpot agree with the majority that reasonable minds could have arrived at the Commission’s conclusion. See Black v. Riverside Furniture Co., 6 Ark. App. 370, 642 S.W.2d 338 (1982). Under the circumstances, one may be forgiven for questioning the purpose of appellate review. I am authorized to state that Chief Judge Cracraft joins me in this dissent.